Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 1/06/2021 in which claims 1-9, 11-13, 17-24 are pending, claims 19-24 are new and claims 1, 2, 7-9, 13, 17 and 18 are currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 17 recites, “such that the first cutting mechanism must be slid along the first set of tracks before the second cutting mechanism can be slid along the first set of tracks”.  While the device may be intended for the first cutting mechanism to cut before the second cutting mechanism, there is nothing in the original disclosure that states that it “must” happen in that manner. Such a statement, only accounts for a single beginning set up of the first and second cutter, various other configurations of the first and second cutting mechanism would provide for alternative movements and cutting sequences.  The first cutter doesn’t even need to cut the work piece in order to utilize the second cutter to cut the work piece.   The use of the limitation “must” fails to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 13, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Jr. (U.S. Patent 3,515,019), herein referred to as Tyler in view of Koutonen (U.S. Patent 4,548,105). 
Tyler disclose a tile cutting apparatus comprising: an elevated tray (e.g. 30; fig. 5, elevated above the ground) having a top surface, a bottom surface, and a perimeter, a first set of tracks (tool bar 62) held in an elevated position by a first support (e.g. top 
Buckner does not disclose wherein the rod is a first and second cylindrical rod such that the first cutting mechanism (63) is slidably connected to each of said first rod (22a) and said second rod (22b) of said first set of tracks and the second cutting mechanism (64) slidably connected to each of the first rod (22a) and the second rod (22b) of said first set of tracks.  However, Bucker discloses that the first and second cutting mechanism are position able anywhere along the tool bar 62.  Attention is further directed to the Koutonen reference, (additional references can be provided that also illustrate the same movement.).  Koutonen discloses a slitting device where the slitter can be automatically adjusted along the width of the workpiece without the operator 
In regards to claim 2, the modified device of Tyler discloses wherein the first cutting mechanism further comprising a pivoting handle (screw fastener 69) connected to the at least one blade, wherein the handle allows the first blade to be rotated about an axis.
In regards to claim 3, the modified device of Tyler discloses a measuring device (rack 54) disposed on said top surface.
In regards to claim 7, the modified device of Tyler discloses wherein said tray (frame 30) is sized to receive 24"x 24" tiles.
In regards to claim 8, the modified device of Tyler discloses wherein the tile is selected from the group consisting of: acoustical tiles, tiles with fiber class backing, veneer acoustical tiles, healthcare-compliant acoustical panels, sound panels, and insulation panels (the workpiece does not impart any structure to the device).
In regards to claim 9, the modified device of Tyler discloses wherein said at least one blade (79) is sized to cut through a tile, and wherein one of said at least two blades (82) is sized to cut substantially halfway through said tile.

In regards to claim 17, the modified device of Tyler discloses a tile cutting apparatus, comprising: a tray (e.g. frame 30; fig. 5)  having a top surface, a bottom surface, and a perimeter, wherein the tray is held in an elevated position by a first support and a second support (21/22); a first set of tracks (as modified by Koutonen) held in an elevated position by the first support (21), the first set of tracks comprising a first cylindrical rod (26 Koutonen) and a second cylindrical rod (26’ Koutonen), wherein the first set of tracks extends beyond said perimeter of the tray (fig. 3 Tyler); a first cutting mechanism (62) comprising a first body portion (62) and at least one blade (79), the first body portion (62) slidably connected (adjustably slid) to each of the first cylindrical rod and the second cylindrical rod of said first set of tracks, wherein the at least one blade (79) extends downwardly from an underside of the first body portion (63’ fig. 5) 
and wherein said first cutting mechanism is sized and positioned to extend and cut completely through a thickness of an acoustic tile; a second cutting mechanism (86) comprising a second body portion (64) and at least two blades (82 and 86), the second body portion being slidably connected to each of the first cylindrical rod and the second cylindrical rod of said first set of tracks, wherein one of (82) the at least two blades is sized and positioned to extend and cut at a distance less than that of the at least the at least one blade of the first cutting mechanism, wherein the at least two blades (82/86) extend from an underside of the second body portion (64; fig. 5) and are orientated perpendicular to one another (82/86; fig. 5), and wherein the second cutting mechanism 
In regards to claim 18, the modified device of Tyler discloses wherein the first support (21) is coupled to the first set of tracks (26/26 Koutonen) and the second support (22) is coupled to a second set of tracks (racks 53/54; fig. 5) (it is considered that the entire device is coupled together.
In regards to claim 19, the modified device of Tyler discloses wherein the first body portion and the second body portion each have two cylindrical apertures (22a/22b as modified by Koutonen) extending from a first side to a second side of the first body portion and the second body portion, the two cylindrical apertures configured to independently receive the first cylindrical rod and second cylindrical rod therethrough.  
In regards to claim 20, the modified device of Tyler discloses wherein the elevated position of the first set of tracks is higher than the elevated position of the top surface of the tray (30).  
In regards to claim 21, the modified device of Tyler discloses wherein the tray is additionally coupled to and suspended in the elevated position by a first support member (wall member 20) and a second support member (wall member 40) of a second set of tracks (brace members 32/32), wherein the second set of tracks (32/32) are 
In regards to claim 22, the modified device of Tyler discloses wherein the first support comprises two support members (21/22) separated by a distance.  
In regards to claim 23, the modified device of Tyler discloses wherein the first set of tracks span the distance between the two support members (21/22) of the first support.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Jr. (U.S. Patent 3,515,019), herein referred to as Tyler in view of Koutonen (U.S. Patent 4,548,105).	In regards to claim 12, the modified device of Tyler discloses the claimed invention except wherein said first set of tracks and said second said of tracks (26/26 Koutonen) are elevated a distance of 1 inch from said top surface.  However, as Tyler discloses that the blades are translated overtop the surface of the workpiece, it would have been obvious to have designed the tracks such that the blade can engage the tool surface. It would have been obvious to one having ordinary skill in the art to set the height of the rails at 1” or whatever height required depending on the size of the blades so that proper spacing, engagement and cutting of the workpiece can be employed. 




Claims 1-3, 7, 9, 13, 17 and 18- 20, 22, 23, 24,  are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. Publication 2010/0242290) in view of Testa, Jr. (U.S. Patent 5,882,155).  Pugh discloses a tile cutting apparatus, comprising a first cutting mechanism, with a first blade (43) and a second cutting mechanism comprising a second blade (45) and a third blade (46).  Pugh does not disclose that the first and second cutting mechanisms are provided on rods that extend beyond a perimeter of an elevated tray, however, Pugh discloses that it is envisioned that the wheels could be drive able through a gear train or a toothed belt (see para graph [0044]).  Attention is further directed to the Testa ceiling tile cutter. Testa discloses utilizing a workstation to cut the ceiling tiles such that the tiles can be supported off the ground. A cutting tool for the ceiling tiles is provided along a set of rails that reciprocates over the top surface or tray of the workstation. The elevated cutting station allows for more controlled handling of the cutter and work piece.  It would have been obvious to one having ordinary skill in the art to have utilized a workstation such as shown by Testa with the Pugh cutters to provide a more stable environment during the cutting of the workpiece that allowed for more convenient control and positioning of the work piece for the operator and to have replaced the rail system of Pugh with the Testa rail system as an alternative means of guiding the cutters over the workpiece, where the cutters didn’t require manual placement on top of the work piece. 
Therefore the modified device of Pugh discloses a tile cutting apparatus comprising: an elevated tray ( Testa 22) having a top surface, a bottom surface and a perimeter; a first set of tracks (Testa rail guide 44/44)  held in an elevated position (above 22) by a first support (e.g. 46) comprising a first cylindrical rod and a second 
Wherein the first cutting mechanism comprises first body portion (40) and at least a first blade (42 or 43); a second cutting mechanism (45/46 Pugh), sliably connected to each of the first cylindrical rod and the second cylindrical rod of said first set of tracks (as modified by Testa), wherein the second cutting mechanism comprises a second body portion (rebate cutting part 44) and at least two blades (45/46), slidably connected to each of the first cylindrical rod and the second cylindrical rod of said first set of tracks (44/44 Testa), wherein the at least two blades extend downwardly from an underside of the second body portion and are oriented perpendicularly to one another (see fig. 8) and wherein the second cutting mechanism is positioned along the first set of tracks between the first cutting mechanism (40/42/43) and a terminal end of the first set of tracks (either of the two ends of the cylinders 44/44 Testa).
In regards to claim 2, the modified device of Pugh discloses wherein the first cutting mechanism further comprising a pivoting handle (40; see paragraph [0041] “pivotally mounted on 39”) connected to the first blade (42/43), wherein the handle allows the first blade to be rotated about an axis.
In regards to claim 3, the modified device of Pugh discloses a measuring device (rule 120; Testa) disposed on said top surface.
In regards to claim 7, the modified device of Pugh discloses wherein said tray (22 Testa) is sized to receive 24"x 24" tiles.

In regards to claim 9, the modified device of Pugh discloses wherein said first blade (43 Pugh) is sized to cut through a tile, and wherein said second blade (45) is sized to cut substantially halfway through said tile (see paragraph [0042] “The position of the wheel 45 along the axis may also be adjustable to alter the size of the rebate”.)
In regards to claim 13, the modified device of Pugh discloses wherein the first blade, second blade, and third blade are replaceable (see paragraph [0031] Pugh).  
	In regards to claim 17, as best understood, the modified device of Pugh discloses a tile cutting apparatus, comprising: a tray (22; Testa)  having a top surface, a bottom surface, and a perimeter, wherein the tray is held in an elevated position by a first support  (right table legs) and a second support (left table legs); a first set of tracks (44/44 as modified by Testa) held in an elevated position (above the ground as modified) by the first support (right table legs), the first set of tracks comprising a first cylindrical rod (44) and a second cylindrical rod (44), wherein the first set of tracks extends beyond said perimeter of the tray (into the brackets 16/46); a first cutting mechanism (Pugh 42/43), slidably connected to each of the first cylindrical rod and the second cylindrical rod of said first set of tracks (as modified by Testa), wherein the first cutting mechanism comprising a first body portion (40) at least one blade (42 or 43), wherein the at elast one blade extends downwardly from an underside of the first body portion (40), and wherein said first cutting mechanism is sized and positioned to extend The position of the wheel 45 along the axis may also be adjustable to alter the size of the rebate”.), wherein said second blade and said third blade are oriented perpendicularly to one another (45/46), wherein the at least two blades extend from an underside of the second body portion (44) and wherein the second cutting mechanism is positioned along the first set of tracks (44/44 Testa)) between the first cutting mechanism (42/43) and a terminal end of the first set of tracks (e.g. one of the brackets 16/46), such that the first cutting mechanism (40/42/43) can be slid along the first set of tracks before the second cutting mechanism (as set forth in the rejection under 35 USC 112, there is no support for the limitation “must”, also, as this is an apparatus claim, and the blades are cutting wheels without teeth, the blades are capable of cutting in the forward or aft directions)
In regards to claim 18, the modified device of Pugh discloses wherein the first support (right table legs) is coupled to the first set of tracks (41/41 testa) and the second support (left table legs) is coupled to a second set of tracks (brackets testa 102/102)( the entire device is coupled).
In regards to claim 19, modified device of Pugh discloses wherein the first body portion and the second body portion each have two cylindrical apertures (as modified by 
In regards to claim 20, modified device of Pugh discloses wherein the elevated position of the first set of tracks (44/44) is higher than the elevated position of the top surface of the tray (22; as modified by Testa).  
In regards to claim 22, modified device of Pugh discloses wherein the first support comprises two support members (table legs of Testa) separated by a distance.  
In regards to claim 23, modified device of Pugh discloses wherein the first set of tracks span the distance between the two support members (table legs) of the first support.
In regard to claim 24, modified device of Pugh discloses wherein sliding of the first cutting mechanism and the second cutting mechanism along a length of the first set of tracks causes cutting of the acoustic tile in a direction parallel to a direction in which the first cutting mechanism and the second cutting mechanism is slid.

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. Publication 2010/0242290) in view of Testa, Jr. (U.S. Patent 5,882,155) and in further view Chen (GB2311485).  In regards to claim 4, the modified device of Pugh does not disclose a second set of tracks nor a hole cutting mechanism, comprising an adjustable circle cutter and a handle wherein said hole cutting mechanism is slidably attached to said second set of tracks, and wherein said adjustable circle cutter can be moved in a circular motion by said handle.  Attention is further directed to the Chen St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regards to claim 11, the modified device of Tyler discloses wherein said first set of tracks and said second set of tracks are elevated from said top surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. Publication 2010/0242290) in view of Testa, Jr. (U.S. Patent 5,882,155) and in further view Chen (GB2311485).  In regards to claim 5, the modified device of Pugh discloses the claimed invention except wherein the first set of tracks and the second set of tracks are substantially parallel to each other.  Attention is further directed to the Chen reference, which discloses a cutting tool for wall tiles that incorporates both a straight line cutter 10 and a circular hole cutter 30 that operate on the same tool on the same rails.  As it is known to incorporate a hole and straight line cutter for tiles on the same rails, then the only difference between the prior art and the claimed invention is the duplication of another set of rails on the same tool, one for the straight line cutter and one for the hole cutter.  It would have been obvious to one having ordinary skill in the art to have added a second rail system for a hole cutter such as taught by Chen to provide St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. Publication 2010/0242290) in view of Testa, Jr. (U.S. Patent 5,882,155) and in further view Chen (GB2311485).  In regards to claim 6, the modified device of Pugh discloses the claimed invention except wherein the first set of tracks and the second set of tracks are substantially perpendicular to each other.  Attention is further directed to the Chen reference, which discloses a cutting tool for wall tiles that incorporates both a straight line cutter 10 and a circular hole cutter 30 that operate on the same tool on the same rails.  As it is known to incorporate a hole and straight line cutter for tiles on the same rails, then the only difference between the prior art and the claimed invention is the duplication of another set of rails on the same tool, one for the straight line cutter and one for the hole cutter long another side of the tray.  It would have been obvious to one having ordinary skill in the art to have added a second rail system for a hole cutter such as taught by Chen to provide more room for the operation of both cutting systems, as, it has been held, that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Claim 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. Publication 2010/0242290) in view of Testa, Jr. (U.S. Patent 5,882,155).  In regards to claim 12, the . 

Response to Arguments
Applicant's arguments filed 1/06/2020 have been fully considered but they are not persuasive. The Applicant has amended the claim limitations to reflect that the tray is elevated and that the tracks are elevated, and also that the cutting mechanisms have first body portions.  The Examiner still maintains the modifications of both 
Tyler in view of Koutone and Pugh in view of Testa.  While, the Applicants amendments have the potential to define over these two rejections, the limitations were not so limiting so as to define over the rejections as is set forth above, the limitations need further strucutral distinction and relationships defined between the elements.  For example, while the Applicant has amended the claims to define the tray and tracks are elevated, their relationship is not narrowly enough conveyed as to how they are elevated and as to what they are elevated above and how the supports engage with the support the tray . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.